                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA

 WILLIAM SCOTT BEDFORD,

 RAY H. PACE AND SONDRA N.
 PACE, husband and wife,
                                                 Case No. 18-CIV-184-RAW
        Plaintiffs,

 v.

 MARY NOWLIN,

 THE HELEN AND MARY NOWLIN
 IRREVOCABLE COMMON LAW
 TRUST DATED February 28, 1927,

        Defendants.

                                         ORDER

On March 5, 2020, this matter came on for show cause hearing before the court on

Defendant’s failure to appear at the hearing on February 11, 2020, failure to prosecute her

claims and for violation of court orders. The court called the case and noted for the record

that Defendant Mary Nowlin was not present in person, by representative or by counsel.

Further, Nowlin failure to produce evidentiary materials or medical records by February

26, 2020 as ordered by this court. The Plaintiffs appeared by and through their counsel,

Michael R. Pacewicz.

       The court first addressed Defendant, Mary Nowlin’s Affidavit and Motion for

Change of Judge, pursuant to 28 U.S.C. §455 and §144 [Docket No. 150]. Under 28

U.S.C. §455(a) a judge is required to recuse himself “in any proceeding in which his

                                             1
impartiality might reasonably be questioned.” Recusal is “appropriate only where a

reasonable person, were he to know all the circumstances, would harbor doubts about the

judge’s impartiality.” United States v. Mendoza, 468 F.3d 1256, 1262 (10th Cir. 2006).

“The trial judge must recuse himself when there is the appearance of bias, regardless of

whether there is actual bias.” Bryce v. Episcopal Church, 289 F.3d 648, 659 (10th Cir.

2002). The court does not find recusal or disqualification appropriate under this standard.

       Pursuant to 28 U.S.C. §144, the standard for recusal is higher and the procedural

requirements are different. The party seeking recusal is required to file a “timely and

sufficient affidavit that the judge before whom the matter is pending has a personal bias or

prejudice either against [her] or in favor of any adverse party…” The statute states that a

judge “shall proceed no further” if such an affidavit is filed. “On its face the statute might

seem to contemplate automatic disqualification. It has not been read that way. It is

settled that the judge has not only the right but the duty to examine the affidavit and

certificate to determine whether they are timely and legally sufficient. The affidavit and

certificate are strictly construed against the party seeking disqualification. Only if the

documents meet this strict scrutiny does disqualification become mandatory.”             13A

Wright & Miller, Federal Practice and Procedure, §3551 at 631-33 (2d. ed. 1984)(footnotes

omitted).

       The challenged judge determines the sufficiency of the affidavit but does not weigh

or test the truth of the allegations. “Disqualification under 28 U.S.C.§144 places a

substantial burden on the moving party to demonstrate that the judge is not impartial, not a

                                              2
burden on the judge to prove that he is impartial.” In re McCarthey, 368 F.3d 1266, 1269

(10th Cir. 2004). To the extent Defendant is relying on adverse rulings to show bias,

“adverse rulings against a litigant cannot in themselves form the appropriate grounds for

disqualification.” Green v. Dorrell, 969 F.2d 915, 919 (10th Cir. 1992), cert. denied, 507

U.S. 940 (1993). The court finds the motion and affidavit insufficient to require recusal

and the motion fails under both §144 and §455.

       Plaintiff’s counsel reported that Defendant Nowlin was noticed for deposition and

that she informed him she would not appear for the deposition or the hearing, both set for

March 5. Accordingly, the court finds that Defendant’s Motion for Protective Order

[Docket No. 148] as MOOT since she failed for appear for her deposition. Further,

Defendant’s Motion to Stay Discovery [Docket No. 148] is DENIED.

      The court has specifically tried to set for hearing Defendant’s numerous motions at

the same time in order to accommodate any travel difficulty she may have.                The

numerous filings of Defendant Nowlin have become increasingly mystifying and vitriolic

resulting in great difficulty for the case to proceed without Nowlin’s presence to explain

her claims. After a previous attempt at a telephonic appearance, this court believes it is

necessary for Nowlin to appear in person to explain and prosecute her claims.

       Although a pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers, pro se parties must follow the

same rules of procedure that govern other litigants. Garrett v. Selby Connor Maddux &

Janer, 425 F.3d 836 (10th Cir. 2005).

                                              3
       Defendants’ additional pending motions, including Motion to Alter Order [Docket

No. 129], Motion to Alter and Response [Docket NO. 139], Motion for Joinder of Party(s)

(entitled “Motion for Court to add Corporate Entity”) [Docket No. 141], Motion (entitled

“Defendant’s Request to Plaintiffs Show Proof of Claim”) [Docket No. 142], Motion by

Mary Nowlin [Docket No. 146], and Motion by Mary Nowlin [Docket No. 147] are hereby

DENIED for failure to prosecute.

       Despite failing to show cause for their past conduct, the court will not presently

impose sanctions against Defendants for their litigation behavior, but considers it an option

in dealing with future unacceptable tactics and behavior. The court recommends that

Defendant Nowlin file her medical records under seal or submit the same for an in camera

inspection to substantiate her indisposition and to substantiate her doctor’s “notes”

restricting her travel. Failure to do so will be taken into account at the next hearing.

Accordingly, it is further ordered that this matter will be set for Pretrial Conference on the

23rd day of April, 2020 at 2:00 p.m.

       Failure to respond as ordered could result in the Defendant’s claims and/or defenses

being dismissed and default judgment being entered pursuant to the Federal Rules of Civil

Procedure.

       IT IS SO ORDERED this 10th day of March, 2020.



                                                  _______________________________
                                                  RONALD A. WHITE
                                                  UNITED STATES DISTRICT JUDGE

                                              4
